Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  typo: "the system is arranged to switch off the chilling unit".  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  typo: " one or more sub-coolers- positioned downstream of the one or more condensers".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At different locations, claim 1 states that both cooling water and chilled water are supplied to “the at least one pre-cooler, the one or more first water coolers and the one or more second water coolers”. It is unclear if said coolers are supplied by cooling water 
The recitation of “a selection of the at least one pre-cooler, the one or more first water coolers and the one or more second water coolers” in claim 1 is unclear. In the interest of compact prosecution, it is interpreted that both 
- cooling water is supplied to said coolers and 
- chilled water can be selectively supplied to said coolers, with no interpretation as to how the sources are mixed or how one source is selected over the other.
Further, claim 1 recites “supply a second part of the stream of cooling water to a remainder of the at least one pre-cooler, the one or more first water coolers and the one or more second water coolers, without passing through any cooler, chiller or heat exchanger” (emphasis added). It is unclear how cooling water can be supplied to a heat exchanger without passing through any heat exchanger.  Further, the recitation is unclear since it is not clear what the phrase “without passing through any cooler, chiller or heat exchanger” applies to (does it apply to the cooling water unit is arranged to recitation or only to the --supply a second part of the stream of cooling water-- recitation).  In the interest of compact prosecution, it is interpreted that the cooling water is supplying these loads without first passing through the chilling unit.

Claims 2-6, 8, and 9 are indefinite in view of their dependency on claim 1.

Claim 7 recites the limitation “one or more inter-coolers being in fluid communication with the compressor stage to receive a partially compressed second refrigerant stream from the second refrigerant compressor stage and pass an intercooled second refrigerant stream to the second refrigerant compressor stage”. It is unclear where the inlet and outlet of the intercooler connect to the system relative to the compressor(s). Furthermore, it is unclear how many compressors and/or compressor stages are present and unclear which stage(s) of which compressor(s) is/are in fluid communication with the one or more inter-coolers.
In the interest of compact prosecution, it is interpreted in view of the instant drawings that one or more inter-coolers are in fluid communication with sequential stages or sequential compressors in the second refrigerant loop without specificity as to how those components are interconnected.

Claim 10 recites “passing the second part of the stream of cooling water to a remainder of the at least one pre-cooler, the one or more first water coolers and the one or more second water coolers, without passing through any cooler, chiller or heat exchanger” (emphasis added). It is unclear how cooling water can be supplied to a heat exchanger without passing through any heat exchanger. Further, the recitation is unclear since it is not clear what the phrase “without passing through any cooler, chiller or heat exchanger” applies to (does it apply to ‘the cooling water unit is arranged to’ recitation or only to the --supply a second part of the stream of cooling water-- 

Claims 11, 13, and 14 are indefinite in view of their dependency on claim 10.

Claim 12 recites the limitation “one or more inter-coolers being in fluid communication with the compressor stage to receive a partially compressed second refrigerant stream from the second refrigerant compressor stage and pass an intercooled second refrigerant stream to the second refrigerant compressor stage”. It is unclear where the inlet and outlet of the intercooler connect to the system relative to the compressor(s). Furthermore, it is unclear how many compressors and/or compressor stages are present and unclear which stage(s) of which compressor(s) is/are in fluid communication with the one or more inter-coolers. 
In the interest of compact prosecution, it is interpreted in view of the instant drawings that one or more inter-coolers are in fluid communication with sequential stages or sequential compressors in the second refrigerant loop without specificity as to how those components are interconnected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150300732 Gandhi et al. (hereinafter Gandhi) in view of US 5916260 Dubar (hereinafter Dubar) and US 8223495 Carlson et al. (hereinafter Carlson).
Regarding claim 1, Gandhi teaches a system for treating and cooling a hydrocarbon stream [0008] “a process of liquefying a natural gas stream in a liquefied natural gas (LNG) facility is provided”, the system comprising: - a gas treatment stage (treatment system 40) to receive the hydrocarbon stream and treat the hydrocarbon stream to generate a treated hydrocarbon stream [0018] “moisture, mercury and mercury compounds, particulates, and other contaminants are removed to create a treated stream”,
Gandhi further teaches - a first cooling stage (propane refrigeration cycle 30) to receive the treated hydrocarbon stream and cool the treated hydrocarbon stream against a first refrigerant [0017] “High stage propane chiller 33A uses the flashed propane refrigerant to cool the incoming natural gas stream in conduit 110” to generate a cooled hydrocarbon stream, the first cooling stage (propane refrigeration cycle 30) comprising one or more first water coolers (propane cooler 32) to cool the first refrigerant against cooling water [0017] “the propane is passed through conduit 300 to propane cooler 32, wherein it is cooled and condensed through indirect heat exchange with an external fluid (e.g., air or water)”, - a second cooling stage (ethylene refrigeration cycle 50) to receive at least part of the cooled hydrocarbon stream and cool at least part of the cooled hydrocarbon stream against a second refrigerant [0021] “the ethylene refrigerant stream can vaporize to further cool the stream in conduit 121 by an indirect heat exchange means 59” to generate a further cooled hydrocarbon stream, the second cooling stage (ethylene refrigeration cycle 50) comprising one or more second water coolers (ethylene cooler 52) to cool the second refrigerant against cooling water [0025] “a stream of compressed ethylene refrigerant exits ethylene compressor 51 through conduit 236 and can subsequently be routed to ethylene cooler 52, wherein the compressed ethylene stream can be cooled through indirect heat exchange with an external fluid (e.g., water or air)” , 
While Gandhi does not explicitly teach the gas treatment stage comprises a pre-cooler to cool at least part of the hydrocarbon feed against cooling water, Dubar teaches the gas treatment stage comprises a pre-cooler (heat exchanger 66; Figure 3) to cool at least part of the hydrocarbon feed against cooling water col 10 line 33 “The natural gas in conduit 1 is fed to heat exchanger 66, where it is cooled to 10.degree. C. with chilled water.”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the pre-cooler taught by Dubar into the system for treating and cooling a hydrocarbon stream taught by Gandhi to minimize the size of equipment, col 10 line 34 “The exchanger 66 could be provided as part of the pre-treatment plant. In particular, the exchanger could be provided upstream of a water removal unit of the pre-treatment plant, in order to allow condensation and separation of the water contained in the natural gas, and to minimise the size of equipment.”
Gandhi, as modified, teaches water cooled heat exchangers, but does not explicitly teach that the cooling water is provided by a cooling water unit.  However, Carlson teaches a cooling water unit (cooling water circuit powered by pump 124). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the cooling water unit taught by Carlson to supply the cooling loads of the system for treating and cooling a hydrocarbon stream taught by Gandhi to improve efficiency and reduce operating costs since Carlson teaches in col 5 line 51 “use of elevated temperatures [by using cooling water instead of chilled water] may substantially reduce, or almost entirely eliminate, the need for energy-intensive cooling components such as chillers and the like, even where the heat load in the data center 101 is very high. As a result, system 100 may be operated at a lower operating cost than could otherwise be achieved. In addition, lower capital costs may be required, because fans, coils, heat exchangers, and cooling towers are relatively basic and inexpensive components.”
the cooling water unit is arranged to receive a stream of cooling water and supply a first part of the stream of cooling water to a chilling unit to obtain a stream of chilled cooling water and pass the stream of chilled cooling water to a selection.  However, Carlson teaches that the cooling water unit (cooling water circuit powered by pump 124) is arranged to receive a stream of cooling water col 11 line 47 “Because there will be some loss of water either to evaporation or as waste that is sent off-site, the make-up water is used to ensure that there is sufficient water” and supply a first part of the stream of cooling water to a chilling unit col 12 line 4 “Pump 128 may supply tower water to chiller 130” to obtain a stream of chilled cooling water (chilled water) and pass the stream of chilled cooling water to a desired selection - see col 12 line 55 “pump 132 may supply chilled water, or cooling water, from chiller 130 to the remainder of system 100”. While the specific chilled water system disclosed by Carlson is used to cool air handling units, cooling coils, and fan coil units, it is obvious to use the same chilled water system to cool other loads including natural gas pre-coolers, refrigerant coolers, or other common water cooled loads. 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the chilling unit, said chilling unit supplying a stream of chilled cooling water to a selection taught by Carlson to supply the cooling loads of the system for treating and cooling a hydrocarbon stream taught by Gandhi to maintain desired component temperatures when cooling water alone cannot maintain a desired temperature - see Carlson - col 17 line 6 “When the wet bulb temperature gets too high to achieve the desired set point… cooling such 
The modification of Gandhi, as explained above, therefore provides a cooling water unit in fluid communication with the at least one pre-cooler, the one or more first water coolers and the one or more second water coolers.
The modification of Gandhi, as explained above, therefore provides the chilling unit… passes the stream of chilled cooling water to a selection of the at least one pre-cooler, the one or more first water coolers and the one or more second water coolers, and supply a second part of the stream of cooling water to a remainder of the at least one pre-cooler, the one or more first water coolers and the one or more second water coolers, without passing through any cooler, chiller or heat exchanger to balance improved efficiency, - see Carlson - col 5 line 51 “use of elevated temperatures [by using cooling water instead of chilled water] may substantially reduce, or almost entirely eliminate, the need for energy-intensive cooling components such as chillers and the like, even where the heat load in the data center 101 is very high. As a result, system 100 may be operated at a lower operating cost than could otherwise be achieved. In addition, lower capital costs may be required, because fans, coils, heat exchangers, and cooling towers are relatively basic and inexpensive components” and to maintain desired component temperatures when cooling water alone cannot maintain . 

Regarding claim 2, modified Gandhi teaches the limitations of claim 2, since Carlson teaches that the chilling unit is a mechanical chiller - col 4 line 54 “a powered refrigeration system such as a chiller may be provided for peak loads”
Accordingly, when modifying Gandhi as explained above, the system of Gandhi included the chilling unit of Carlson, the combination would also include the chilling unit is a mechanical chiller.

Regarding claim 3, modified Gandhi teaches the limitations of claim 3, since Carlson teaches that the chilling unit is arranged to receive the first part of the stream of cooling water at a feed temperature and to chill the first part of the stream of cooling water to a chilled temperature below the feed temperature - see fig 1 lower right electronic mixing valve 134 designates first and second part of the stream, claim 9 “circulate the secondary fluid from the second storage tank to a chiller to cool the secondary fluid”
Accordingly, when modifying Gandhi as explained above, the system of Gandhi included the chilling unit of Carlson and the combination would also include the chilling unit is arranged to receive the first part of the stream of cooling water at a feed temperature and to chill the first part of the stream of cooling water to a chilled temperature below the feed temperature.

 the chilling unit is arranged to receive the first part of the stream of cooling water at a feed temperature to chill the first part of the stream of cooling water  - see claim 9 “circulate the secondary fluid from the second storage tank to a chiller to cool the secondary fluid” towards but not below a predetermined temperature  - see col 12 line 19 “the chilled water may be supplied at temperatures of 55° F (13°C) to 65 to 70° F (18 to 21°C) or higher. The water may then be returned at temperatures like those discussed below, such as 59 to 176° F (15 to 80° C).”
Accordingly, when modifying Gandhi as explained above, the system of Gandhi included the chilling unit of Carlson and the combination would also include the chilling unit is arranged to receive the first part of the stream of cooling water at a feed temperature to chill the first part of the stream of cooling water.
Regarding claim 5, modified Gandhi teaches the limitations of claim 5, since Carlson teaches that a by-pass of the chiller unit for the first part of the stream of cooling water, wherein the system is arranged to pass the first part of the stream of cooling water through the by-pass in case the feed temperature is equal to or less than the predetermined temperature - col 12 line 1 “Controlled mixing valves 134 are provided for electronically switching to the chiller circuit, or for blending cooling from the chiller circuit with cooling from the condenser circuit.”
Accordingly, when modifying Gandhi as explained above, the system of Gandhi included the chilling unit of Carlson and the combination would also include the system is arranged to pass the first part of the stream of cooling water through the by-pass.

Regarding claim 6, modified Gandhi teaches the limitations of claim 6, since Carlson teaches that the system is arranged to switch off the chilling unit in case the feed temperature is equal or less than the predetermined temperature  - col 5 line 5 “where the temperatures are high enough that evaporative cooling (e.g., cooling through a cooling tower, without further cooling via chiller) is sufficient, the relatively high electrical cost of operating a chiller (or many chillers) may be avoided” and col 12 line 5 “pump 132 may supply chilled water, or cooling water, from chiller 130 to the remainder of system 100.”
The chilling unit of Carlson teaches the claimed feature. Accordingly, when modifying Gandhi as explained above, the system of Gandhi included the chilling unit of Carlson, the combination would also include the system is arranged to switch off the chilling unit.

Regarding claim 7, modified Gandhi teaches the system according to claim 1, as stated above, wherein - the first water coolers (propane cooler 32) comprise - one or more condensers (propane cooler 32) , positioned downstream of a first refrigerant compressor stage (propane compressor 31) arranged to receive and cool a compressed first refrigerant stream discharged by the first refrigerant compressor stage. 
Gandhi further teaches wherein the second water coolers (Ethylene cooler 52) comprise - one or more after-coolers (Ethylene cooler 52) positioned downstream of a second refrigerant compressor stage (ethylene compressor 51) arranged to receive and cool a compressed second refrigerant stream discharged by the second refrigerant compressor stage fig 1 clearly shows the second water coolers (ethylene cooler 52) positioned downstream of a second refrigerant compressor (ethylene compressor 51), - one or more inter-coolers being in fluid communication with the compressor stage (methane compressor 71) to receive a partially compressed second refrigerant stream (methane) from the second refrigerant compressor (methane compressor 71) stage and pass an intercooled second refrigerant stream to the second refrigerant compressor (methane compressor 71) stage for further compression [0030] “Methane compressor 71 can comprise one or more compression stages. In one embodiment, methane compressor 71 comprises three compression stages in a single module… Generally, one or more intercoolers (not shown) can be provided between subsequent compression stages” although Gandhi explicitly recites an intercooler between stages of the third and final refrigerant compressor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an intercooler between stages of a second, final refrigerant compressor as claimed. 
While Gandhi does not teach one or more sub-coolers positioned downstream of the one or more condensers arranged to receive and cool at least part of the first refrigerant stream discharged by the one or more condensers, Dubar teaches one or more sub-coolers (heat exchanger 65) positioned downstream of the one or more condensers (aftercooler 64) arranged to receive and cool at least part of the first refrigerant stream discharged by the one or more condensers,
the one or more sub-coolers and the one or more after-coolers taught by Dubar into the system for treating and cooling a hydrocarbon stream taught by Gandhi to minimize the size of individual heat exchangers, col 11 line 64 “The nitrogen in both the conduits 36 and 37 is fed to a conduit 38 and then to an aftercooler 64, where it is cooled to 30.degree. C. The nitrogen is fed from the aftercooler 64 through a conduit 39 to a heat exchanger 65 in which it is cooled to a temperature of about 10.degree. C. by chilled water.”
The modification of Gandhi, as explained above, therefore provides the selection comprises the pre-cooler, the one or more sub-coolers and the one or more after-coolers, interpreted as the heat exchangers selected to receive chilled water.

Regarding claim 8, modified Gandhi teaches the limitations of claim 8, since Carlson teaches wherein the selection further comprises - col 12 line 5 “pump 132 may supply chilled water, or cooling water, from chiller 130 to the remainder of system 100”, and Dubar teaches the one or more inter-coolers (at least one intercooler 71) the one or more inter-coolers.
The combination above teaches the claimed feature. Accordingly, when modifying Gandhi as explained above, the system of Gandhi included the cooling unit and chilling unit of Carlson and the one or more inter-coolers of Dubar, the combination would also include the selection further comprises the one or more inter-coolers.

Regarding claim 9, modified Gandhi teaches the limitations of claim 9, since Gandhi teaches one or more condensers (propane cooler 32), and Carlson teaches the selection as stated above. 
Accordingly, when modifying Gandhi as explained above, the system of Gandhi including the selection taught by Carlson, the combination would also include the selection further comprises the one or more condensers.

Regarding claim 10, Gandhi teaches the method for treating and cooling a hydrocarbon stream comprising [0008] “a process of liquefying a natural gas stream in a liquefied natural gas (LNG) facility is provided”, - receiving the hydrocarbon stream, - treating the hydrocarbon stream to generate a treated hydrocarbon stream (treatment system 40), 
Gandhi further teaches cooling the treated hydrocarbon stream against a first refrigerant (propane) to generate a cooled hydrocarbon stream [0018] “The cooled natural gas stream from high-stage propane chiller 33A flows through conduit 114”, wherein the first refrigerant is cooled in one or more first water coolers against cooling water [0017] “the propane is passed through conduit 300 to propane cooler 32, wherein it is cooled and condensed through indirect heat exchange with an external fluid (e.g., air or water)”, - further cooling at least part of the cooled hydrocarbon stream against a second refrigerant (ethylene) to generate a further cooled hydrocarbon stream [0021] “The cooled, two-phase stream in conduit 215 can then enter high-stage ethylene chiller 53. In high-stage ethylene chiller 53, at least a , wherein the second refrigerant is cooled in one or more second water coolers against cooling water [0025] “a stream of compressed ethylene refrigerant exits ethylene compressor 51 through conduit 236 and can subsequently be routed to ethylene cooler 52, wherein the compressed ethylene stream can be cooled through indirect heat exchange with an external fluid (e.g., water or air).” 
While Gandhi does not teach wherein treating comprises pre-cooling the hydrocarbon feed stream in a pre-cooler against cooling water, Dubar teaches wherein treating comprises pre-cooling the hydrocarbon feed stream in a pre- cooler (heat exchanger 66) against cooling water col 10 line 33 “The natural gas in conduit 1 is fed to heat exchanger 66, where it is cooled to 10° C with chilled water”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the pre-cooler taught by Dubar into the system for treating and cooling a hydrocarbon stream taught by Gandhi to minimize the size of equipment, col 10 line 34 “The exchanger 66 could be provided as part of the pre-treatment plant. In particular, the exchanger could be provided upstream of a water removal unit of the pre-treatment plant, in order to allow condensation and separation of the water contained in the natural gas, and to minimise the size of equipment.”
While Gandhi does not teach wherein the method further comprises - receiving a stream of cooling water, - splitting the stream of cooling water in a first part and a second part, - passing the first part of the stream of cooling water to a chilling unit to obtain a stream of chilled cooling water, - passing the stream of chilled cooling water to a selection of the at least one pre-cooler, the one or more first water coolers and the one or more second water coolers, passing the second part of the stream of cooling water to a remainder of the at least one pre-cooler, the one or more first water coolers and the one or more second water coolers, without passing through any cooler, chiller or heat exchanger, Carlson teaches the method further comprises - receiving a stream of cooling water, - splitting the stream of cooling water in a first part (chilled water) and a second part (cooling water), - passing the first part of the stream of cooling water to a chilling unit to obtain a stream of chilled cooling water col 12 line 4 “Pump 128 may supply tower water to chiller 130, and pump 132 may supply chilled water, or cooling water, from chiller 130” - passing the stream of chilled cooling water to a selection col 12 line 5 “pump 132 may supply chilled water, or cooling water, from chiller 130 to the remainder of system 100”.  While the specific cooling water system disclosed by Carlson is used to cool air handling units, cooling coils, and fan coil units, it is obvious to use the same water cooling system to cool other loads including natural gas pre-coolers, refrigerant coolers, or other common water cooled loads. Hydrocarbon cooling systems, electronics cooling systems, as well as other cooling systems all solve a similar problem: removing heat where it is unwanted and releasing it elsewhere. Improvements in cooling systems, regardless of their heat sources, are generally directed towards improved efficiency and reduced operating costs, col 1 line 44 “Thus, the cost of removing all of the heat can also be a major cost of operating large data centers. That cost typically involves the use of even more energy, in the form of electricity and natural gas, to operate chillers, condensers, pumps, fans, cooling towers, and other related components.”  
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the cooling water unit and the chilling unit taught by Carlson to supply the cooling loads of the system for treating and cooling a hydrocarbon stream taught by Gandhi to improve efficiency and reduce operating costs, col 5 line 51 “use of elevated temperatures [by using cooling water instead of chilled water] may substantially reduce, or almost entirely eliminate, the need 
The modification of Gandhi, as explained above, therefore provides passing the stream of chilled cooling water to a selection of the of the at least one pre- cooler, one or more first water coolers and the one or more second water coolers, passing the second part of the stream of cooling water to a remainder of the at least one pre-cooler, the one or more first water coolers and the one or more second water coolers, without passing through any cooler, chiller or heat exchanger to balance improved efficiency, - see Carlson - col 5 line 51 “use of elevated temperatures [by using cooling water instead of chilled water] may substantially reduce, or almost entirely eliminate, the need for energy-intensive cooling components such as chillers and the like, even where the heat load in the data center 101 is very high. As a result, system 100 may be operated at a lower operating cost than could otherwise be achieved. In addition, lower capital costs may be required, because fans, coils, heat exchangers, and cooling towers are relatively basic and inexpensive components” and to maintain desired component temperatures when cooling water alone cannot maintain col 17 line 6 “When the wet bulb temperature gets too high to achieve the desired set point… cooling such as from chiller 130 may be provided”.

 Carlson teaches the method comprising - obtaining an indication of the temperature of the stream of chilled cooling water, - controlling a working duty of the chilling unit to chill the first part of the stream of cooling water towards but not below a predetermined temperature - col 12 line 17 “The chilled water may be supplied from chiller 130 at temperatures elevated from typical chilled water temperatures. For example, the chilled water may be supplied at temperatures of 55° F (13° C) to 65 to 70° F (18 to 21° C) or higher. The water may then be returned at temperatures like those discussed below, such as 59 to 176° F (15 to 80° C)”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the temperature control obtaining an indication of the temperature and controlling a working duty of the chilling unit taught by Carlson into the system for treating and cooling a hydrocarbon stream taught by Gandhi to improve efficiency col 12 line 18 “the chilled water may be supplied at temperatures of 55° F (13° C) to 65 to 70° F (18 to 21° C) or higher. The water may then be returned at temperatures like those discussed below, such as 59 to 176° F (15 to 80° C). In this approach that uses sources in addition to, or as an alternative to, free cooling, increases in the supply temperature of the chilled water can also result in substantial efficiency improvements for the system 100.”
	
Regarding claim 12, modified Gandhi teaches the method according to claim 10, wherein - the first water coolers (propane cooler 32) comprise: - one or more condensers, positioned downstream of a first refrigerant compressor stage arranged to receive and cool a compressed first refrigerant stream discharged by the first refrigerant compressor stage, 
Gandhi further teaches wherein the second water coolers (ethylene cooler 52) comprise; - one or more after-coolers; positioned downstream of a second refrigerant compressor stage (ethylene compressor 51) arranged to receive and cool a compressed second refrigerant stream discharged by the second refrigerant compressor stage, 
Gandhi further teaches one or more inter-coolers being in fluid communication with the compressor stage (methane compressor 71) to receive a partially compressed second refrigerant stream (methane) from the second refrigerant compressor (methane compressor 71) stage and pass an intercooled second refrigerant stream to the second refrigerant compressor (methane compressor 71) stage for further compression [0030] “Methane compressor 71 can comprise one or more compression stages. In one embodiment, methane compressor 71 comprises three compression stages in a single module… Generally, one or more intercoolers (not shown) can be provided between subsequent compression stages” although Gandhi explicitly recites an intercooler between stages of the third and final refrigerant compressor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an intercooler between stages of a second, final refrigerant compressor as claimed.
While Gandhi does not teach one or more sub-coolers; positioned downstream of the one or more condensers arranged to receive and cool at least part of the first refrigerant stream discharged by the one or more condensers,  one or more sub-coolers (heat exchanger 65); positioned downstream of the one or more condensers (aftercooler 64) arranged to receive and cool at least part of the first refrigerant stream discharged by the one or more condensers. 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the one or more sub-coolers and one or more inter-coolers taught by Dubar into the system for treating and cooling a hydrocarbon stream taught by Gandhi to minimize the size of the condensers, sub-coolers, and after-coolers by using sequential heat exchangers, col 11 line 64 “The nitrogen in both the conduits 36 and 37 is fed to a conduit 38 and then to an aftercooler 64, where it is cooled to 30.degree. C. The nitrogen is fed from the aftercooler 64 through a conduit 39 to a heat exchanger 65 in which it is cooled to a temperature of about 10.degree. C. by chilled water” and to cool the refrigerant between compression stages to remove the heat added by compression col 11 line 48 “The cooling in the intercooler 71 and the aftercooler 72 is provided to return the nitrogen to ambient temperatures.”
 The modification of Gandhi, as explained above, therefore provides the pre-cooler, the one or more sub-coolers and the one or more after-coolers and the selection comprises the pre-cooler, the one or more sub-coolers and the one or more after-coolers

Regarding claim 13, modified Gandhi teaches the limitations of claim 13, since Carlson teaches the selection col 12 line 5 “pump 132 may supply chilled water, or  the one or more inter-coolers (intercooler 71).
Accordingly, when modifying Gandhi as explained above, the system of Gandhi included the cooling unit, chilling unit, and selection of Carlson and the one or more inter-coolers of Dubar, the combination would also include the selection further comprises the one or more inter-coolers.

Regarding claim 14, and modified Gandhi teaches the limitations of claim 3, since Gandhi teaches the one or more condensers (propane cooler 32) and Carlson teaches the selection col 12 line 5 “pump 132 may supply chilled water, or cooling water, from chiller 130 to the remainder of system 100”.
Accordingly, when modifying Gandhi as explained above, the system of Gandhi included the cooling unit, chilling unit, and selection of Carlson, the combination would also include the selection further comprises the one or more condensers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-20150330705-A1	Lee; Guang-Chung discloses improvements to natural gas liquefaction systems using supplemental cooling.
US-20030089125-A1	Fredheim, Ame Olay discloses a natural gas liquefaction process with precooling and multiple refrigerant stages.

US-20160061516-A1	Seitter, Jennifer Lauren discloses multistage refrigerant cooling system for natural gas liquefaction.
US-20150369534-A1	WANG; Haibo discloses a natural gas isobaric liquefaction apparatus using multiple refrigerant stages.
US-20150308738-A1	Ott; Christopher Michael discloses a method for liquefying a natural gas feed stream by passing natural gas through a main heat exchanger and separating a liquefied stream in a distillation column
US-20150253070-A1	DAVIES; Paul R. discloses a method of supplying refrigerant to a multistage, multi-refrigerant LNG system.
US-20120090351-A1	Van De Lisdonk; Carolus Antonius Cornelis discloses a method and apparatus for cooling a hydrocarbon stream using refrigerants.
US-20100175425-A1	WALTHER; SUSAN T. discloses a method for cooling natural gas with a first and second stream of a refrigerant.
US-20100058803-A1	Ransbarger, Weldon L. discloses removing incondensable material from a LNG facility using an open refrigeration cycle.
US-20080141711-A1	Roberts; Mark Julian discloses natural gas liquefaction using multistage refrigerant cycles. 
US-20060162378-A1	Roberts; Mark Julian discloses gas liquefaction through multiple refrigerant stages with multiple coolers.

http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763